U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, WI 53202 October 1, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: TRUST FOR PROFESSIONAL MANAGERS (the “TRUST”) Securities Act Registration No: 333-62298 Investment Company Act Registration No: 811-10401 M.D. SassShort Term U.S. Government Agency IncomeFund(S000033200) M.D. Sass Equity Income Plus Fund (S000041242) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the M.D. Sass Short Term U.S. Government Agency Income Fund and the M.D. Sass Equity Income Plus Fund, (the “Funds”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Funds dated September 28, 2015, and filed electronically as Post-Effective Amendment No. 514 to the Fund’s Registration Statement on Form N-1A on September 25, 2015. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6115. Very truly yours, /s/ Adam W. Smith Adam W. Smith, Esq. For U.S. Bancorp Fund Services, LLC
